Citation Nr: 0704839	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  The veteran served in the Republic of Vietnam from 
January 6, 1970 to March 16, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In June 2006, the appellant 
testified at a video conference hearing at the RO before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  Further, it is unclear whether the RO 
has informed the appellant of what evidence was needed to 
establish service connection for PTSD.  38 C.F.R. 
§ 3.159(b)(1).  

The duty to assist includes verifying in-service stressor(s) 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran has been diagnosed and treated by the Alexandria 
VA Medical Center (VAMC) for chronic PTSD since June 2003.  
Regarding in-service stressors, the veteran provided the VA 
with a PTSD questionnaire describing traumatic events of 
cleaning out boxes filled with bloody clothing and body parts 
while in Vietnam.  At the video conference hearing, the 
veteran further testified to several possible stressors.  
However, more verifiable details concerning the stressors are 
needed.  On remand, the VA should request that the veteran 
provide specific details of the claimed stressful events 
during service, to include dates, places, duty assignments, 
and names and other identifying information concerning the 
individuals involved.  

In January 1970, the veteran was stationed at the 3rd Surg 
Hospital, in Canto South Vietnam, where his military 
occupational specialty (MOS) was supply clerk.  The veteran 
testified that, as a hospital's supply clerk, he cleaned out 
approximately 50 boxes containing blood soaked clothes and 
body parts.  The claims file includes a fellow serviceman's 
statement supporting the appellant's testimony.  Further, the 
veteran testified to handling wounded patients, including the 
unloading of helicopters with wounded soldiers and dead 
bodies.  Another assignment that the veteran had testified to 
involved driving a truck to nearby towns to pick up workers 
for the hospital.  This assignment lasted for three months 
where the veteran drove the truck five days a week and would 
hear gunfire from the time he left company premises until 
daylight.  The veteran testified to being freighted by the 
constant gunfire attacks.  

The veteran also claims that, during his assignment at the 
3rd Surg Hospital, a friend and fellow solider named "Welch" 
had committed suicide at the same hospital.  Further, the 
veteran claims to be traumatized by seeing Lieutenant 
Sullivan, who he knew from basic training, wounded at the 
hospital.

It appears that the RO has never sought confirmation of the 
veteran's claimed stressors.  On remand, the RO should ask 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to provide any available information, which might 
corroborate the veteran's alleged in-service stressors.  In 
particular, the RO should attempt to verify whether at 3rd 
Surg Hospital, in January 1970, the veteran performed duties 
including cleaning out containers of body parts, assisting 
the wounded, unloading dead bodies from helicopters, and 
driving a truck into town.  Also, the RO should verify, 
between January 1970 and March 1971, whether the veteran's 
station was under gunfire; whether the veteran's friend 
"Welch" committed suicide at the hospital; and whether 
Lieutenant Sullivan was a wounded patient of the 3rd Surg 
Hospital.

Additionally, if a stressor is verified, the veteran should 
be afforded a VA psychiatric examination, by an examiner who 
has not participated in his treatment, to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include PTSD due to a verified 
stressor.  

The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and (2) informs the veteran of 
the evidence necessary to substantiate a 
PTSD claim, including alternative sources 
of corroborative evidence.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  The VA should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

3.  The VA should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served on 
active duty with the U.S. Army from 
August 1969 to August 1971.  He served in 
the Republic of Vietnam from January 1970 
to March 1971, where he was stationed at 
the 3rd Surg Hospital.  The veteran 
claims that at the hospital, his duties 
included cleaning out boxes of body 
parts, assisting the wounded, unloading 
bodies from helicopters, and driving a 
truck into town despite gunfire.  
Moreover, his friend "Welch" committed 
suicide and a Lieutenant Sullivan was 
wounded and treated at 3rd Surg Hospital.  
The VA must provide the JSRRC with copies 
of any of the veteran's service personnel 
records, showing service dates, duties, 
and units of assignment, and stressor 
statements.

4.  After items 1 through 3 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressors that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file.

5.  If a stressor is verified, VA should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination by an 
examiner, who has not previously been 
involved in the veteran's care, in order 
to determine the nature and etiology of 
any psychiatric disorder(s) found, in 
particular PTSD.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should  
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressors were the 
results of the veteran's experiences at 
3rd Surg Hospital during his tour of 
Vietnam.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such stressors and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


